Citation Nr: 0706473	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pulmonary fibrosis 
claimed as due to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

According to the evidence on file, the veteran served on 
active duty from January 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has pulmonary fibrosis that 
resulted from exposure to herbicide agents that were used in 
Vietnam.  The veteran reports that he flew MediVac missions 
from Vietnam.  The veteran's DD-214, Armed Forces of the 
United States Report of Transfer or Discharge, shows that he 
had 6 months and 4 days of foreign service, but does not 
indicate where.  He has submitted a DD-215, Correction to DD-
214, Armed Forces of the United States Report of Transfer or 
Discharge, dated in March 1967 which shows that he received 
the Vietnam Service Medal.  

However, reviewing the service personnel and medical records, 
further confirmation is needed.  In his application for 
benefits, the veteran indicated that he had service in 
Vietnam from June 1962 to January 1965.  The service 
personnel records do not verify his Vietnam duty, he appears 
to have been stationed at Travis Air Force Base for most of 
his time in service.  The service medical records only 
indicate that he received stateside medical care during this 
period.  More importantly, Board research suggests that the 
Vietnam Service Medal was awarded to members of the armed 
forces who served in Vietnam and contiguous waters and 
airspace between July 3, 1965 and March 28, 1973.  The 
veteran's military service appears to have preceded the 
aforementioned dates.  It is not clear as to what records the 
RO relied upon in making the determination that the veteran 
had Vietnam service.

In October 2004, a private physician, Dr. M. Lowry, reported 
that he had been treating the veteran for pulmonary fibrosis 
for the previous 2 years.  He also opined that it was as at 
least as likely as not that the veteran developed pulmonary 
fibrosis secondary to Agent Orange.  His treatment records 
are not contained in the claims file.  The RO should attempt 
to obtain these records.  Also, VA examination and medical 
opinion would be helpful in adjudicating the case.  

Further, a review of VA clinical documents dated in November 
2003 shows that the veteran was initially diagnosed with a 
pulmonary disorder after undergoing a routine examination at 
Salem Hospital in July 2003.  Thereafter, he was referred to 
a Dr. P. Thiehelm at Salem Hospital.  These records are not 
associated with the claims file.  

Furthermore, the veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
showing treatment from a Dr. Chielhelon.  The RO attempted to 
obtain records from this physician in May 2004, but the form 
was returned to VA with a postal stamp indicating that it was 
undeliverable.  The RO should contact the veteran and attempt 
to obtain an updated address for this physician. 

The veteran reported at his June 2006 VA examination that he 
is receiving benefits from the Social Security Administration 
(SSA).  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
appropriate sources to verify the 
veteran's foreign service.  The RO/AMC 
should obtain copies of any service 
department record that would possibly 
shed light on the veteran's duty 
assignments at all times during his 
period with the Air Force.  In 
particular, whether he was involved in 
missions to Vietnam.  The RO/AMC also 
should request an official copy of his 
DD-214 and DD-215.  In any request for 
records the RO should clearly explain any 
discrepancy in the record, especially 
concerning his Vietnam service.  

2.  The RO/AMC should obtain copies of 
the VA and private medical records 
pertaining to treatment for his pulmonary 
disorder including the records from 
Dr. Lowry, Dr. Chielhelon, Dr. Thiehelm, 
and Salem Hospital (beginning in July 
2003).  If necessary, the veteran should 
be requested to provide additional 
information concerning treatment and sign 
release forms as needed.

3.  The RO should obtain from SSA the 
records pertinent to the appellant's 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim.

4.  If the veteran's Vietnam service is 
confirmed, the RO should afford the 
veteran a pulmonary examination to 
determine the nature and etiology of the 
pulmonary disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
veteran's in-service exposure to 
herbicidal agents.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any current pulmonary disability was 
incurred during his military service.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

